DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 9, 12, and 15-19  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Behrakis [US2009/0234343, newly cited].
Behrakis discloses a heating apparatus capable of heating a substrate or layer of composite, the apparatus comprising: a pulsed broadband radiation source (112) comprising a flashlamp (paragraphs 0005, 0016, 0017, 0045, 0046); and a light guide (including a contact element) adapted to guide light emitted by the pulsed broadband radiation source to a target area, to heat the target area, wherein the light guide comprises at least a portion ahead of the pulsed broadband radiation source, relative to the target area, comprising a block of light transmitting material (paragraph 0010, 0038, 0045, 0054); and wherein an output surface of the block is concaved so that light exits the block to provide a predetermined radiation profile at the target area (contact element 122 has a shape or surface that is concave; paragraph 0045). 
In the event Behrakis is found not to anticipate each and every element, Behrakis at least discloses each and every element in various embodiments, and it would have been obvious to one of ordinary skill to combine the features from various embodiments as it is merely the predictable use of known prior art elements for their intended purpose. 
With respect to claim 2, Behrakis discloses the light guide comprises a portion behind the pulsed broadband radiation source, relative to the target area (optical subsystem 302 includes a reflector 314 behind the source, see Figure 4; different reflector structures are shown behind the source, see Figures 5-7). 

With respect to claim 4, Behrakis discloses the light transmitting material is configured to transmit infrared wavelengths emitted by the pulsed broadband radiation source (transparent to near infrared radiation from the flashlamp; paragraphs 0010, 0036). 
With respect to claim 6, Behrakis discloses the block comprises two or more segments of light transmitting material (the light guide can also include waveguide/light pipe or other segments in addition to the contact element; paragraph 0045). 
With respect to claim 9, Behrakis discloses at least one surface of the block comprises a light reflective coating (paragraph 0037). 
With respect to claim 12, Behrakis discloses a portion of the light guide ahead of the pulsed broadband radiation source, relative to the target area, comprises a hollow waveguide (paragraph 0045). 
With respect to claim 15, Behrakis discloses the portion of the light guide ahead of the pulsed broadband radiation source, relative to the target area, comprises a shaped lens (concave shaped lens; paragraph 0045).   
With respect to claims 16-18, Behrakis discloses a contact surface capable of applying pressure by the apparatus to a contact region of an object a the target area on an object (paragraph 0045). 
. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Behrakis in view of Wood [US6270599, of record, previously cited].
Behrakis discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 5 for a detailed discussion of Behrakis. Behrakis discloses a transparent block material suitable for contacting the target area, and discloses several materials glass, sapphire, plastic or other material (paragraph 0045), but does not disclose the material of the block as quartz or silica glass.
Wood discloses an apparatus. Applicant is referred to paragraph 6 for a detailed discussion of Wood. Wood discloses a transparent roller tube that used to contact and press the materials being illuminated (column 6, lines 18-47). Wood discloses a suitable transparent material is silica or quartz (column 6, lines 18-47).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Behrakis to use a transparent material that is silica . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behrakis in view of LeMonnier et al. [US2013/0025793, of record, previously cited, “LeMonnier”].
Behrakis discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 5 for a detailed discussion of Behrakis. Behrakis discloses a waveguide comprises a plurality of light reflective walls (paragraph 0045), but does not disclose movable walls. 
LeMonnier discloses the waveguide comprises a plurality of light reflective walls (11), at least one of which is movable relative to the other (distance between mirrors 11 can be adjusted; paragraph 0129).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Behrakis by making the reflective walls movable as taught by LeMonnier in order to adjust the transmission of the emitted light though the waveguide. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Behrakis, LeMonnier, and further in view of Williams et al. [WO2014/029969, of record, previously cited, “Williams”]. 
Behrakis as modified discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 8 for a detailed discussion of Behrakis as modified. Behrakis discloses a pulsed broadband radiation 
Williams discloses a heating apparatus. Williams discloses the pulsed broadband radiation source is adapted tilt (vary the angle of the flashlamp; page 10, lines 1-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Behrakis to include a source that can tilt as taught by Williams in order to allow for the varying of the angle of emission from the source and thereby provide greater control over the emitted light. 
Claims 1-4, 6, and 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Caldwell et al. [US6713713, newly cited].
Williams discloses a heating apparatus capable of heating a substrate or layer of composite material, the layer of composite material to be bonded to the substrate to form a composite article, the apparatus comprising: a pulsed broadband radiation source comprising a flashlamp (page 5, line 11-page 6, line 13).  Williams discloses emitting light by the pulsed broadband radiation source to a target area on a surface of substrate or layer of composite material to heat the target area (page 4, line 24-page 5, line 10; page 7, lines 1-13). 
Williams suggests focusing and controlling the direction of the emitted radiation, and controlling the size of the heated area (page 6, lines 14-19, page 12, lines 13-page 13, line 15) and placing intermediate structures between the flash lamp and the target area (page 10, lines 1-11, page 13, lines 8-15), but does not disclose a light guide adapted to guide light emitted by the pulsed broadband radiation source to a target area, wherein the light guide comprises at least a portion ahead of the pulsed 
Caldwell discloses an apparatus. Caldwell discloses the apparatus includes a light emitting source (16), and a light guide (20) with a portion of the light guide (20) ahead of the source (16), relative to the target area, and the light guide comprises a block of light transmitting material (glass, acrylic, plastic, polycarbonate), with an output surface (36) of the block is configured (with a concave) so that light exits the block to provide a predetermined radiation profile at the target area (column 3, lines 53-65; column 4, lines 50-60; column 6, lines 10-18; Figure 2, 5, and 12), and the output surface (36) of the block is concave to provide the desired radiation profile (column 3, lines 53-65; column 4, lines 50-60; column 6, lines 10-18; Figure 2, 5, and 12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Williams to include a light guide comprising a block of material having an output surface shaped or faceted to determine a radiation provide, wherein the light guide is located between the radiation source and the target area as taught by Caldwell in order to change the distribution of the irradiated light to provide a uniform temperature distribution across the target area. 
With respect to claim 2, Williams discloses the light guide comprises a portion (reflector) behind the pulsed broadband radiation source, relative to the target area (page 6, lines 14-19, page 12, lines 13-page 13, line 8). 

With respect to claim 4, Caldwell discloses a light guide that is made of a light transmitting material that is capable of transmitting infrared wavelengths (column 6, lines 10-18). 
With respect to claim 6, Caldwell discloses the block comprises two or more segments (26, 20, 22) of light transmitting material (Figure 2). 
With respect to claim 12, Caldwell discloses the portion of the light guide ahead of the pulsed broadband radiation source, relative to the target area, comprises a hollow waveguide (waveguide 51, Figure 12).  
With respect to claim 14, Williams discloses the pulsed broadband radiation source is adapted tilt (vary the angle of the flashlamp; page 10, lines 1-11). 
With respect to claim 15, Caldwell discloses the portion of the light guide ahead of the pulsed broadband radiation source, relative to the target area, comprises a shaped lens (50; column 6, lines 19-40).  
With respect to claim 16, Caldwell discloses a contact surface (22) for applying pressure by the apparatus to a contact region of an object (Figure 2). 
With respect to claim 17, Caldwell discloses the contact region is at or near the target area (Figure 2). 
With respect to claim 18, Caldwell discloses a target area that is on an object. It is noted the target area and the object are not part of the apparatus and are part of the material worked upon.  The apparatus as disclosed by the combination of Williams and Caldwell would be capable of working upon the material as claimed. 
With respect to claim 19, Caldwell discloses the contact surface is integral with the portion of the light guide ahead of the pulsed broadband radiation source, relative to the target area (Figure 2). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Caldwell and further in view of Wood. 
Williams as modified discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 10 for a detailed discussion of Williams as modified. Caldwell discloses a transparent block material suitable for contacting and pressing the illuminated materials. Caldwell does not disclose the material of the block as quartz or silica glass.
Wood discloses an apparatus. Applicant is referred to paragraph 6 for a detailed discussion of Wood. Wood discloses a transparent roller tube that used to contact and press the materials being illuminated (column 6, lines 18-47). Wood discloses a suitable transparent material is silica or quartz (column 6, lines 18-47).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Williams to use a transparent material that is silica or quartz as taught by Wood in order to provide a material that is cost effective, durable, or provides a desired characteristic. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Caldwell and further in view of Wach [US6208783, of record, previously cited].
Williams as modified discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 10 for a detailed discussion of Williams as modified. Caldwell discloses a transparent block material, but does not disclose a light reflective coating. 
Wach discloses an apparatus. Wach discloses the apparatus includes a waveguide and suggests providing a coating of reflective material on the surface of the waveguide to improve the internal reflectivity of the waveguide (column 13, line 6-25).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Williams by coating the waveguide with a light reflective material as taught by Wach in order to improve the internal reflectivity of the waveguide and to reduce light loss and thereby improve the efficiency of the apparatus. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Caldwell in view of LeMonnier. 
Williams as modified discloses an apparatus for manufacturing a composite article from a composite material. Applicant is referred to paragraph 10 for a detailed discussion of Williams as modified. Caldwell discloses a waveguide comprises light reflective walls (Figure 12), but does not disclose movable walls. 
LeMonnier discloses the waveguide comprises a plurality of light reflective walls (11), at least one of which is movable relative to the other (distance between mirrors 11 can be adjusted; paragraph 0129).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Williams by making the reflective walls movable as taught by LeMonnier in order to adjust the transmission of the emitted light though the waveguide. 
Response to Arguments
Applicant’s arguments, filed 11/19/2021, with respect to the previously rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Behrakis and Caldwell. 
Applicant argues the previously cited prior art fails to disclose an output surface of a block that is concaved or multifaceted.  Behrakis discloses a transmitting block (contact element) with a concave shape or surface. Caldwell discloses a transmitting block (20, 50) with a concave surface (36). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 2, 2021